— Order, of the County Court, Suffolk County (John Vaughn, J.), entered June 21,1983, quashing the subpoena duces tecum issued by the Grand Jury of Suffolk County to the Chemical Bank reversed, on the law, without costs, and the motion to quash denied. John Doe, a Justice of the Supreme Court, Suffolk County, brought this proceeding in the County Court, Suffolk County, to quash a subpoena duces tecum issued by the Grand *1019Jury of Suffolk County to Chemical Bank for the production of the bank’s books and records reflecting Doe’s transactions with the bank. Among the grounds urged by Doe was the alleged lack of relevance to the investigation of Doe’s affairs being conducted by the Suffolk County Grand Jury. That investigation was triggered by newspaper reports that Doe had held a roadside meeting with another Judge in connection with the sentence meted out to a convicted prisoner and the allegation that Doe had made an excessive number of appointments as referee in foreclosure of an attorney with whom Doe’s son shared offices. The District Attorney opposed the application solely on the ground of Doe’s lack of standing. The County Court affirmed Doe’s right to move to quash and afforded the District Attorney an ex parte, in camera hearing to establish relevance. The District Attorney declined the opportunity and a final order quashing the subpoena was entered. Both sides appealed and by order of the Appellate Division, Second Department, the appeal was transferred to this department. Critical to the determination of this appeal is the issue of standing, for if Doe lacks the power to move to quash the subpoena, all of the grounds urged by him in support of the application are of no moment. Bank records, although they may reflect transactions between the bank and its customers, belong to the bank. The customer has no proprietary or possessory interests in them. Hence, he cannot preclude their production (United States v Miller, 425 US 435; Matter of Cappetta v Santucci, 42 NY2d 1066; Matter of Shapiro v Chase Manhattan Bank, 53 AD2d 542). The rule is the same with respect to telephone records (see People v Di Raffaele, 55 NY2d 234). Accordingly, if the owner of the records, in this case the Chemical Bank, is not opposed to producing them, the customer is powerless to preclude their production. Accordingly, we hold that Doe has no standing to challenge the production of the bank’s records. Hence, we do not reach the other questions raised by him. Concur — Murphy, P. J., Carro, Bloom and Fein, JJ.